69 Mich. App. 204 (1976)
244 N.W.2d 413
COMMERCIAL TRADING COMPANY
v.
DETROIT GRAY IRON & STEEL FOUNDRIES, INC.
Docket Nos. 23157, 24953.
Michigan Court of Appeals.
Decided May 27, 1976.
*205 Edward P. Frolich, for plaintiff.
Kelman, Loria, Downing, Schneider & Simpson (by Robert W. Howes), for intervenors Mack Jefferson and Arrester Jones.
Before: T.M. BURNS, P.J., and R.B. BURNS and V.J. BRENNAN, JJ.
Leave to appeal denied, 397 Mich ___.
R.B. BURNS, J.
The trial court entered a judgment holding that the intervenors' liens against the assets of the defendant, Detroit Gray Iron & Steel Foundries, Inc., were superior to plaintiff's mortgage. We affirm.
On January 22, 1973 the Bureau of Workmen's Compensation granted an award to Arrester Jones. On June 25, 1973 the Bureau of Workmen's Compensation granted an award to Mack Jefferson. On July 3, 1973 defendant executed a mortgage to the plaintiff.
On March 29, 1974 the circuit court appointed a receiver for defendant.
Defendant had been a "self-insured" employer under the compensation act as defined in MCLA 418.611; MSA 17.237 (611).
The trial court granted the intervenors liens against the assets of the defendant corporation and gave the liens priority over the mortgage of the plaintiff on the basis of MCLA 418.821; MSA 17.237(821), which reads in relevant part:
"In case of insolvency every liability for compensation under this act shall constitute a first lien upon all *206 the property of the employer liable therefor, paramount to all other claims or liens except for wages and taxes which lien shall be enforced by order of the court."
Plaintiff alleges that the trial court erred for numerous reasons.
In our opinion the legislative intent is clear. There is nothing ambiguous in the act. The Legislature intended that injured workers of "self-insured" employers should be protected and their claims given priority.
Atlantic Dynamite Co v Ropes Gold & Silver Co, 119 Mich 260; 77 NW 938 (1899), in construing the law of labor liens, answered plaintiff's contention concerning a violation of due process. On page 263 the Court stated:
"If we are to construe this statute as contended for by counsel for the bank, we must interpolate into it the words, `except when the mortgage lien first attaches.' This evidently was not the intent of the legislature. The statute was upon the statute books at the time the mortgages were given, and entered into the contract between the mortgagor and mortgagee. The mortgagee must be presumed to have known that, when labor liens were filed, such liens would take precedence over the mortgages, and it is presumed to have contracted with this in view."
Affirmed. Costs to intervenors.